
	

115 HR 4465 : Endangered Fish Recovery Programs Extension Act of 2017
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4465
		IN THE SENATE OF THE UNITED STATES
		March 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To maintain annual base funding for the Upper Colorado and San Juan fish recovery programs through
			 fiscal year 2023, to require a report on the implementation of those
			 programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Endangered Fish Recovery Programs Extension Act of 2017. 2.Extension of authorization to use upper Colorado River Basin Fund revenues for annual base funding of fish recovery programs; removal of certain reporting requirementSection 3(d)(2) of Public Law 106–392 (114 Stat. 1604; 126 Stat. 2444) is amended—
 (1)in the fourth sentence— (A)by striking 2019 and inserting 2023; and
 (B)by striking ; except that and all that follows through capital projects and monitoring; and (2)by striking the fifth, sixth, and seventh sentences.
 3.Report on Recovery Implementation ProgramsSection 3 of Public Law 106–392 (114 Stat. 1603; 126 Stat. 2444) is amended by adding at the end the following:
			
				(j)Report
 (1)In generalNot later than September 30, 2021, the Secretary shall submit to the appropriate committees of Congress a report that—
 (A)describes the accomplishments of the Recovery Implementation Programs; (B)identifies—
 (i)as of the date of the report, the listing status under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) of the Colorado pikeminnow, humpback chub, razorback sucker, and bonytail; and
 (ii)as of September 30, 2023, the projected listing status under that Act of each of the species referred to in clause (i);
							(C)
 (i)identifies— (I)the total expenditures and the expenditures by categories of activities by the Recovery Implementation Programs during the period beginning on the date on which the applicable Recovery Implementation Program was established and ending on September 30, 2021; and
 (II)projected expenditures by the Recovery Implementation Programs during the period beginning on October 1, 2021, and ending on September 30, 2023;
 (ii)for purposes of the expenditures identified under clause (i), includes a description of— (I)any expenditures of appropriated funds;
 (II)any power revenues; (III)any contributions by the States, power customers, Tribes, water users, and environmental organizations; and
 (IV)any other sources of funds for the Recovery Implementation Programs; and (D)describes—
 (i)any activities to be carried out under the Recovery Implementation Program after September 30, 2023; and
 (ii)the projected cost of the activities described under clause (i). (2)Consultation requiredThe Secretary shall consult with the participants in the Recovery Implementation Programs in preparing the report under paragraph (1)..
		
	Passed the House of Representatives March 13, 2018.Karen L. Haas,Clerk
